United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Reynolds H. Blankenship, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-183
Issued: June 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2011 appellant, through his representative, filed a timely appeal from a
September 12, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a left shoulder rotator cuff tear causally related
to a December 5, 2010 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 14, 2010 appellant, then a 51-year-old custodian, filed a traumatic injury
claim alleging that on December 5, 2010 he sustained a left shoulder injury when his foot caught
the edge of his mailbag and he fell on his legs and shoulders. He stopped work that day.
On December 27, 2010 OWCP advised appellant that the evidence submitted was
insufficient to establish that he sustained any diagnosed condition as a result of the December 5,
2010 employment incident and requested additional evidence to support his claim.
In December 5, 2010 hospital reports, an unknown provider with an illegible signature
diagnosed left shoulder pain after a fall.
In a December 5, 2010 x-ray of the left shoulder, Dr. Francis H. Neuffer, a Boardcertified diagnostic radiologist, did not find any evidence of fracture or dislocation. He also
observed that a faint high density material extending along the superior margin of the joint space
appeared more typical for calcification possibly within the supraspinatus tendon.
In a December 6, 2010 report, Dr. Earl B. McFadden, Jr., a Board-certified orthopedic
surgeon, stated that appellant suffered from myotonic dystrophy which caused him significant
weakness in the upper and lower extremities that resulted in frequent falls. He noted that
appellant fell yesterday and injured his left shoulder. Upon examination, Dr. McFadden
observed that appellant had very poor active range of motion of the left shoulder, full passive
range of motion and significant poor motor tone in all four extremities. No swelling and
ecchymosis were noted. Radiographs revealed a Type III acromion and well-maintained space
between the humeral head and the acromion. Dr. McFadden diagnosed probable rotator cuff
tear.
In a December 9, 2010 magnetic resonance imaging (MRI) scan report, Dr. Lawrence R.
Lough, a Board-certified diagnostic radiologist, noted appellant’s complaints of constant left
shoulder pain with controllable muscle spasms. The examination revealed two large fullthickness rotator cuff tears over the anterior third of the supraspinatus tendon and involving the
posterior aspect of the distal insertion of the supraspinatus and infraspinatus tendons. Dr. Lough
diagnosed two large full-thickness rotator cuff tears and degenerative arthropathy involving the
acromioclavicular (AC) joint with a large joint effusion present.
In a December 13, 2010 report, Dr. McFadden stated that an MRI scan demonstrated a
moderate-sized rotator cuff tear. He reported that appellant would need a left shoulder scope
with acromioplasty and Mumford with rotator cuff repair.
In a December 15, 2010 duty status report, an unknown provider noted that appellant was
a custodian who was injured on December 5, 2010. He was diagnosed with rotator cuff tear and
myotonic dystrophy. Appellant was limited to lifting and carrying up to 10 pounds for 1 to 4
hours per day, kneeling for 15 minutes, bending and stooping less than an hour, pulling and
pushing less than 2 hours, simple grasping for 1 to 3 hours, and reaching above his shoulders for
less than an hour.

2

In a December 31, 2010 statement, appellant described that on December 5, 2010 at 7:30
a.m. he caught his foot on a mailbag and fell on his left shoulder. He went to the emergency
room who recommended that he see an orthopedist. Appellant was advised to undergo surgery,
which was scheduled for January 13, 2011. He noted that on January 3, 2011 Dr. McFadden
cancelled his surgery because it was a workers’ compensation claim and he now waited for a
worker’s compensation referral as to who should do his surgery.
In a January 14, 2011 letter, the employing establishment controverted appellant’s claim
stating that he did not report the injury when it occurred and waited until after he received
medical treatment to report the injury. It provided statements from Lafayette Armstrong, Group
Leader of Tour 2, and Richard D. Krueger, Supervisor of Maintenance Operations, which
indicated that appellant did not report any accidents or incidents on December 5, 2010.
In a decision dated February 1, 2011, OWCP accepted that the December 5, 2010
employment incident occurred as alleged, but denied appellant’s claim finding insufficient
medical evidence to establish that he sustained a left shoulder rotator cuff tear causally related to
the accepted employment incident.
On May 3, 2011 appellant, through counsel, submitted a request for reconsideration. He
included reports from Dr. Andrew W. Piasecki, a Board-certified orthopedic surgeon, which he
believed supported that appellant’s fall at work caused or aggravated his left shoulder torn rotator
cuff.
In reports dated February 7 and 11, 2011, Dr. Piasecki noted appellant’s complaints of
left shoulder pain. He related that appellant worked for the U.S. Postal Service and that on
December 5, 2010 he tripped over a bag and experienced pain in his left shoulder. The pain was
sharp at the anterior lateral aspect of the subacromial shoulder and was aggravated with overhead
activities. Dr. Piasecki noted that appellant’s past medical history was significant for myotonic
dystrophy, which caused some weakness in his proximal lower extremities. Upon examination
of the left shoulder, he observed that it was tender to palpation over anterior lateral shoulder and
nontender over the AC joint. Hawkins’ test was positive. O’Brien’s test, cross body adduction,
and pain and weakness tests were negative. Dr. Piasecki reported that x-rays of the left shoulder
revealed normal glenohumeral relationship, Type I acromion, and minimally degenerative AC
joint. An MRI scan demonstrated a signal change in the supraspinatus that was consistent with
tearing of the supraspinatus anteriorly and posteriorly with some retraction. Labrum and
glenohumeral ligamentous structures appeared normal. Dr. Piasecki diagnosed left shoulder
rotator cuff tear with AC joint arthritis and recommended a right shoulder arthroscopy with
rotator cuff repair.
On February 23, 2011 appellant underwent a left shoulder arthroscopic rotator cuff repair.
By letter dated April 12, 2011, appellant’s counsel requested that Dr. Piasecki respond to
several questions regarding appellant’s claim. In an April 15, 2011 report, Dr. Piasecki stated
that appellant’s pain started after the fall at work and that his symptoms were indications of a
rotator cuff tear. He opined that based on the background provided by appellant it was possible
for the fall at work to tear his rotator cuff. Dr. Piasecki explained that appellant’s findings were
consistent with the time of the injury reported to him. He further reported that it was possible for

3

a person to have a torn rotator cuff that did not cause any symptoms and that appellant’s fall
could have aggravated a small, unnoticeable torn rotator cuff in his left shoulder. However, if
appellant did not have symptoms prior to the fall, Dr. Piasecki believed the fall at work caused
his present symptoms.
By decision dated September 12, 2011, OWCP denied modification of the February 1,
2011 decision denying appellant’s traumatic injury claim. It stated that because appellant
submitted new medical evidence he was entitled to a merit review of his claim, but determined
that the medical evidence failed to establish that his left shoulder rotator cuff tear was causally
related to the December 5, 2010 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative, and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7 An employee may establish that the
employment incident occurred as alleged but fail to show that his disability or condition relates
to the employment incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

4

employee’s diagnosed condition and the specified employment factors or incident.10 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.11 The weight of the medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.12
ANALYSIS
OWCP accepted that on December 5, 2010 appellant tripped on his mailbag and fell on
his left shoulder at work but found that the medical evidence failed to establish that his left
shoulder condition was causally related to the accepted incident. The Board finds that he has
failed to provide sufficient medical evidence demonstrating that he sustained a left shoulder
condition as a result of the December 5, 2010 employment incident.
Appellant submitted several medical reports by Dr. Piasecki who related that appellant
experienced left shoulder pain after he tripped over a bag at work on December 5, 2010.
Dr. Piasecki reviewed appellant’s history and conducted several examinations. He observed that
appellant’s left shoulder was tender to palpation over anterior lateral shoulder and nontender
over the AC joint. Dr. Piasecki reported that x-rays and MRI scans of the left shoulder revealed
minimally degenerative AC joint and a signal change in the supraspinatus that was consistent
with tearing. He diagnosed left shoulder rotator cuff tear with AC joint arthritis. In an April 15,
2011 letter to appellant’s representative, Dr. Piasecki opined that based on the background
provided by appellant it was possible for the fall at work to tear his rotator cuff. He further
explained that appellant’s fall could have also aggravated an unnoticeable torn rotator cuff in his
left shoulder. The Board finds that Dr. Piasecki’s opinion that it was “possible” for appellant’s
fall at work to tear his rotator cuff is speculative in nature. The Board has held that medical
opinions that are speculative or equivocal in character diminish the probative value of the
medical opinion.13 Although Dr. Piasecki states that appellant’s left shoulder condition may
possibly be related to the December 5, 2010 incident, he also opines that appellant may have had
a previous rotator cuff tear, which “could have” been aggravated by a fall. An award of
compensation may not be based on surmise, conjecture, speculation or upon appellant’s own
belief that there is causal relationship between his claimed condition and his employment.14 As
Dr. Piasecki’s reports do not contain a rationalized medical opinion establishing that appellant’s
left shoulder condition was causally related to the December 5, 2010 incident, these reports are
insufficient to meet appellant’s burden of proof to establish his claim.

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

12

James Mack, 43 ECAB 321 (1991).

13

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

14

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

5

The additional medical evidence is insufficient to establish appellant’s traumatic injury
claim. Appellant submitted various diagnostic reports by Drs. Neuffer and Lough, which
revealed a left shoulder rotator cuff tear. None of the physicians, however, discussed the
December 5, 2010 employment incident nor offered an opinion on whether appellant’s left
shoulder condition was causally related to any employment incident. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.15 Likewise, Dr. McFadden’s
December 6 and 13, 2010 reports do not contain any opinion on the cause of appellant’s left
shoulder condition and are also insufficient to establish his claim.
Appellant also submitted a duty status report and hospital records that were unsigned or
bore illegible signatures. He was examined for left shoulder pain after a fall and provided with
work limitations. The Board has previously held, however, that reports that are unsigned or that
bear illegible signatures cannot be considered as probative medical evidence because they lack
proper identification.16
On appeal, appellant’s counsel contests OWCP’s finding that Dr. Piasecki’s report was
speculative and states that it is impossible for a treating physician who did not witness the fall to
provide his opinion on causal relationship with “absolute certainty.” He further alleges that
OWCP ignored the parts of Dr. Piasecki’s report that specifically stated that he felt the fall at
work caused appellant’s present symptoms. The Board notes, however, that the statement
referred to followed the statement that “if appellant never had symptoms prior to the fall.”
(Emphasis added.) Thus, Dr. Piasecki’s belief of causal relationship was not based on the
present facts of the case, but on speculation. While “absolute certainty” is not required, the
Board has held that causal relationship can only be shown by a reasoned medical opinion of
reasonable medical certainty and supported by medical rationale.17 Appellant has not provided
such evidence in this case. Thus, the Board finds that he did not meet his burden of proof to
establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left shoulder
condition as a result of the December 5, 2010 employment incident.

15

C.B., Docket No. 09-2027 (issued May 12, 2010); A.D., 58 ECAB 149 (2006).

16

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

17

Supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

